
	
		I
		112th CONGRESS
		2d Session
		H. R. 6589
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2012
			Mr. Burgess (for
			 himself and Mr. Thornberry) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 321 East California Street in Gainesville, Texas, as the
		  Brig. Gen. Robert E. Galer Post Office
		  Building.
	
	
		1.Brig. Gen. Robert E. Galer
			 Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 321 East California Street in Gainesville, Texas, shall be
			 known and designated as the Brig. Gen. Robert E. Galer Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Brig. Gen.
			 Robert E. Galer Post Office Building.
			
